Exhibit 10.3

Conformed Copy

AMENDMENT NO. 1 TO 364-DAY SENIOR BRIDGE LOAN AGREEMENT

(HEALTHCARE BUSINESSES)

AMENDMENT NO. 1 TO 364-DAY SENIOR BRIDGE LOAN AGREEMENT (Healthcare Businesses)
(this “Amendment”), dated as of May 25, 2007, among TYCO INTERNATIONAL GROUP
S.A., a Luxembourg company (the “Initial Borrower”), TYCO INTERNATIONAL LTD., a
Bermuda company (the “Initial Guarantor”), COVIDIEN INTERNATIONAL FINANCE S.A.,
a Luxembourg company (the “H Borrower”), COVIDIEN LTD., a Bermuda company (the
“H Guarantor”), each Person executing this Amendment as a Lender, and CITIBANK,
N.A., as Administrative Agent.

PRELIMINARY STATEMENTS

(1)           The Initial Borrower, the Initial Guarantor, the H Borrower, the H
Guarantor, the Lenders and the Administrative Agent are parties to the 364-Day
Senior Bridge Loan Agreement, dated as of April 25, 2007 (as amended,
supplemented or otherwise modified from time to time through the date of this
Amendment, the “Bridge Loan Agreement”).

(2)           On May 14, 2007, the Initial Guarantor entered into a memorandum
of understanding (“Memorandum of Understanding”) to settle certain securities
class action lawsuits (“Securities Class Action Lawsuits”) involving its stock
and the conduct of its former management, stemming from a consolidated
securities class action complaint filed in January 2003 on behalf of a class of
shareholders who purchased or otherwise acquired publicly traded securities of
the Initial Guarantor during the period from December 1999 to June 2002.  Under
the terms of the Memorandum of Understanding, the Initial Guarantor will
establish a $2.975 billion cash settlement fund (the “Settlement Fund”) for
payment of plaintiffs’ claims in the consolidated securities class action cases.

(3)           The Initial Borrower, the Initial Guarantor, the H Borrower, the H
Guarantor, the Lenders party hereto and the Administrative Agent desire to amend
the Bridge Loan Agreement in certain respects, including, inter alia, to
increase the Lenders’ commitments and provide for a second tranche of Borrowings
thereunder, the proceeds of which are to be used to fund the redemption by the
Initial Borrower of certain of its Capital Stock from the Initial Guarantor, the
proceeds of which redemption are to be applied to fund the Settlement Fund.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Amendment, and for other good and valuable consideration, the
receipt and sufficiency of which hereby are acknowledged, the parties hereto
agree as follows:


ARTICLE I
DEFINITIONS


SECTION 1.01.        DEFINED TERMS.  CAPITALIZED TERMS USED BUT NOT DEFINED IN
THIS AMENDMENT SHALL HAVE THE MEANING SET FORTH IN THE BRIDGE LOAN AGREEMENT.


SECTION 1.02.        RULES OF CONSTRUCTION.  THE RULES OF CONSTRUCTION SET FORTH
IN SECTION 1.03 OF THE BRIDGE LOAN AGREEMENT SHALL APPLY TO THIS AMENDMENT AS IF
FULLY SET FORTH HEREIN.

 


--------------------------------------------------------------------------------


 


ARTICLE II
AMENDMENTS TO CREDIT AGREEMENT


SECTION 2.01.        AMENDMENTS TO ARTICLE I OF THE BRIDGE LOAN AGREEMENT.


(A)           THE DEFINED TERMS CONTAINED IN SECTION 1.01 OF THE BRIDGE LOAN
AGREEMENT ARE HEREBY AMENDED AS INDICATED IN ANNEX I HERETO.


SECTION 2.02.        AMENDMENTS TO ARTICLE II OF THE BRIDGE LOAN AGREEMENT.


(A)           SECTION 2.01 OF THE BRIDGE LOAN AGREEMENT IS AMENDED BY DELETING
SUCH SECTION AND REPLACING IT WITH THE FOLLOWING:


“SECTION 2.01       COMMITMENTS.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, EACH LENDER AGREES TO (A) MAKE TRANCHE A LOANS TO THE BORROWER FROM TIME
TO TIME DURING THE TRANCHE A AVAILABILITY PERIOD IN AN AGGREGATE PRINCIPAL
AMOUNT THAT WILL NOT RESULT IN (I) SUCH LENDER’S TRANCHE A CREDIT EXPOSURE
EXCEEDING SUCH LENDER’S TRANCHE A COMMITMENT OR (II) THE TOTAL TRANCHE A CREDIT
EXPOSURES EXCEEDING THE TOTAL TRANCHE A COMMITMENTS AND (B) MAKE TRANCHE B LOANS
TO THE BORROWER FROM TIME TO TIME DURING THE TRANCHE B AVAILABILITY PERIOD IN AN
AGGREGATE PRINCIPAL AMOUNT THAT WILL NOT RESULT IN (I) SUCH LENDER’S TRANCHE B
CREDIT EXPOSURE EXCEEDING SUCH LENDER’S TRANCHE B COMMITMENT OR (II) THE TOTAL
TRANCHE B CREDIT EXPOSURES EXCEEDING THE TOTAL TRANCHE B COMMITMENTS.  THE
COMMITMENTS ARE NOT REVOLVING IN NATURE AND AMOUNTS REPAID OR PREPAID MAY NOT BE
REBORROWED.”


(B)           SECTION 2.03(A) OF THE BRIDGE LOAN AGREEMENT IS HEREBY AMENDED BY
DELETING SUCH SECTION AND REPLACING IT WITH THE FOLLOWING:


“(A)         TO REQUEST A BORROWING, THE BORROWER SHALL NOTIFY THE
ADMINISTRATIVE AGENT OF SUCH REQUEST BY TELEPHONE, FACSIMILE OR ELECTRONIC MAIL
(I) IN THE CASE OF A EURODOLLAR BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK
CITY TIME, THREE BUSINESS DAYS BEFORE THE DATE OF THE PROPOSED BORROWING (EXCEPT
AS PROVIDED IN SECTION 2.03(B)) OR (II) IN THE CASE OF AN ABR BORROWING, NOT
LATER THAN 11:00 A.M., NEW YORK CITY TIME, ON THE DATE OF THE PROPOSED
BORROWING.  EACH BORROWING REQUEST SHALL BE IRREVOCABLE AND IF MADE
TELEPHONICALLY, SHALL BE CONFIRMED PROMPTLY, BY HAND DELIVERY, FACSIMILE OR
ELECTRONIC MAIL OF A WRITTEN BORROWING REQUEST IN THE FORM ATTACHED AS EXHIBIT
F, AND BE EXECUTED BY A MANAGING DIRECTOR OF THE BORROWER OR ANOTHER AUTHORIZED
BORROWING REPRESENTATIVE OF THE BORROWER, AS NOTIFIED BY THE BORROWER TO THE
ADMINISTRATIVE AGENT FROM TIME TO TIME.  NO MORE THAN A TOTAL OF FIVE BORROWING
REQUESTS WITH RESPECT TO TRANCHE A LOANS MAY BE MADE BY THE BORROWER DURING THE
TRANCHE A AVAILABILITY PERIOD AND NO MORE THAN A TOTAL OF TWO BORROWING REQUESTS
WITH RESPECT TO TRANCHE B LOANS MAY BE MADE BY THE BORROWER DURING THE TRANCHE B
AVAILABILITY PERIOD, WITH EACH TELEPHONIC BORROWING REQUEST SPECIFYING THE
INFORMATION CONTAINED IN CLAUSES (I), (II), (IV) AND (V) BELOW AND WITH EACH
WRITTEN BORROWING REQUEST SPECIFYING THE INFORMATION CONTAINED IN CLAUSES (I)
THROUGH (VI) BELOW, IN EACH CASE, IN COMPLIANCE WITH SECTION 2.02:

(i)            the aggregate amount of the requested Borrowing;

2


--------------------------------------------------------------------------------


 

(ii)           the date of such Borrowing, which shall be a Business Day;

(iii)          whether such Borrowing is to consist of Tranche A Loans or
Tranche B Loans (or both) and with respect to Tranche A Loans, a list of the
Allocated Existing Indenture Debt and/or Allocated Existing Credit Agreement
Debt being repaid or redeemed, or with respect to which a consent fee is being
paid, in each case, with the proceeds of such Borrowing (either by direct
disbursement or advance deposit with the trustee, paying agent or fiscal agent
for such Debt), setting forth (x) a description of each series or tranche of
Allocated Existing Indenture Debt and/or Allocated Existing Credit Agreement
Debt then being repaid or redeemed or irrevocably called for redemption, or with
respect to which a consent fee is then being paid, (y) a reasonably detailed
description of the amounts payable (including premiums, if any, consent fees and
other related fees, costs and expenses, including professional fees) in
connection with such series or tranche of such Allocated Existing Indenture Debt
and/or Allocated Existing Credit Agreement Debt and (z) the Person to which each
such payment shall be made;

(iv)          whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(v)           in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and

(vi)          the location and number of the account or accounts to which funds
are to be disbursed, which in the case of any Tranche B Loan shall be the
Settlement Escrow Account and, in any case, shall otherwise comply with the
requirements of Section 2.05.


IF NO ELECTION AS TO THE TYPE OF BORROWING IS SPECIFIED, THEN THE REQUESTED
BORROWING SHALL BE AN ABR BORROWING.  IF NO INTEREST PERIOD IS SPECIFIED WITH
RESPECT TO ANY REQUESTED EURODOLLAR BORROWING, THEN THE BORROWER SHALL BE DEEMED
TO HAVE SELECTED AN INTEREST PERIOD OF ONE MONTH’S DURATION.  PROMPTLY FOLLOWING
RECEIPT OF A BORROWING REQUEST IN ACCORDANCE WITH THIS SECTION, THE
ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER OF THE DETAILS THEREOF AND OF THE
AMOUNT OF SUCH LENDER’S TRANCHE A LOAN AND/OR  TRANCHE B LOAN TO BE MADE AS PART
OF THE REQUESTED BORROWING.”


(C)           SECTION 2.07 OF THE BRIDGE LOAN AGREEMENT IS HEREBY AMENDED BY
DELETING SUCH SECTION AND REPLACING IT WITH THE FOLLOWING:


“SECTION 2.07       TERMINATION AND REDUCTION OF COMMITMENTS.  (A)        THE
UNUSED TRANCHE A COMMITMENTS SHALL AUTOMATICALLY TERMINATE AT THE END OF THE
TRANCHE A AVAILABILITY PERIOD AND THE UNUSED  TRANCHE B COMMITMENTS SHALL
AUTOMATICALLY TERMINATE AT THE END OF THE TRANCHE B AVAILABILITY PERIOD.


(B)           THE BORROWER MAY AT ANY TIME TERMINATE, OR FROM TIME TO TIME
REDUCE, THE TRANCHE A COMMITMENTS AND/OR THE TRANCHE B COMMITMENTS; PROVIDED
THAT (I) EACH REDUCTION OF COMMITMENTS SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL
MULTIPLE OF $1,000,000 AND NOT LESS THAN $10,000,000 AND (II) THE BORROWER SHALL
NOT TERMINATE OR

3


--------------------------------------------------------------------------------



 


REDUCE ANY COMMITMENTS IF, AFTER GIVING EFFECT TO ANY CONCURRENT PREPAYMENT OF
LOANS IN ACCORDANCE WITH SECTION 2.09, THE TOTAL CREDIT EXPOSURES UNDER THE
RELEVANT TRANCHE WOULD EXCEED THE TOTAL COMMITMENTS UNDER THE RELEVANT TRANCHE.


(C)           THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF ANY ELECTION
TO TERMINATE OR REDUCE COMMITMENTS UNDER PARAGRAPH (B) OF THIS SECTION AT LEAST
THREE BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION OR
REDUCTION, SPECIFYING SUCH ELECTION AND THE EFFECTIVE DATE THEREOF, PROVIDED
THAT A NOTICE OF TERMINATION OF COMMITMENTS DELIVERED BY THE BORROWER MAY STATE
THAT SUCH NOTICE IS CONDITIONED UPON THE EFFECTIVENESS OF OTHER CREDIT
FACILITIES, IN WHICH CASE SUCH NOTICE MAY BE REVOKED BY THE BORROWER (BY NOTICE
TO THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE) IF SUCH
CONDITION IS NOT SATISFIED.  PROMPTLY FOLLOWING RECEIPT OF ANY NOTICE, THE
ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS THEREOF.  ANY
TERMINATION OR REDUCTION OF COMMITMENTS SHALL BE PERMANENT.  EACH REDUCTION OF
THE COMMITMENTS UNDER EITHER TRANCHE SHALL BE MADE RATABLY AMONG THE LENDERS IN
ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS UNDER SUCH TRANCHE.”


(D)           SECTION 2.08(A) OF THE BRIDGE LOAN AGREEMENT IS HEREBY AMENDED BY
DELETING SUCH SECTION AND REPLACING IT WITH THE FOLLOWING:


“(A)         THE BORROWER HEREBY UNCONDITIONALLY PROMISES TO PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER (I) THE THEN UNPAID
PRINCIPAL AMOUNT OF EACH TRANCHE A LOAN ON THE TRANCHE A MATURITY DATE AND (II)
THE THEN UNPAID PRINCIPAL AMOUNT OF EACH TRANCHE B LOAN ON THE TRANCHE B
MATURITY DATE.”


(E)           SECTION 2.08(C) OF THE BRIDGE LOAN AGREEMENT IS HEREBY AMENDED BY
ADDING THE WORDS “TRANCHE AND” BEFORE THE WORD “TYPE” IN CLAUSE (I) OF SUCH
SECTION.


(F)            SECTION 2.08(E) OF THE BRIDGE LOAN AGREEMENT IS HEREBY AMENDED BY
DELETING SUCH SECTION AND REPLACING IT WITH THE FOLLOWING:


“(E)         ANY LENDER MAY REQUEST THAT TRANCHE A LOANS AND/OR TRANCHE B LOANS
MADE BY IT BE EVIDENCED BY A NOTES.  IN SUCH EVENT, THE BORROWER SHALL PREPARE,
EXECUTE AND DELIVER TO SUCH LENDER A TRANCHE A NOTE AND/OR A TRANCHE B NOTE, AS
APPLICABLE, PAYABLE TO THE ORDER OF SUCH LENDER (OR, IF REQUESTED BY SUCH
LENDER, TO SUCH LENDER AND ITS REGISTERED ASSIGNS).  THEREAFTER, THE LOANS
EVIDENCED BY SUCH NOTE AND INTEREST THEREON SHALL AT ALL TIMES (INCLUDING AFTER
ASSIGNMENT PURSUANT TO SECTION 10.04) BE REPRESENTED BY ONE OR MORE NOTES
PAYABLE TO THE ORDER OF THE PAYEE NAMED THEREIN (OR, IF SUCH NOTE IS A
REGISTERED NOTE, TO SUCH PAYEE AND ITS REGISTERED ASSIGNS).”


(G)           SECTION 2.09(C) OF THE BRIDGE LOAN AGREEMENT IS HEREBY AMENDED BY
ADDING, IMMEDIATELY BEFORE THE LAST SENTENCE IN SUCH SECTION, THE FOLLOWING
SENTENCE:  “ANY SUCH REDUCTION OF UNUSED COMMITMENTS SHALL BE APPLIED FIRST TO
THE UNUSED TRANCHE A COMMITMENTS AND THEN, IF THE UNUSED TRANCHE A COMMITMENTS
HAVE BEEN REDUCED TO ZERO, TO THE UNUSED TRANCHE B COMMITMENTS.”


(H)           SECTION 2.09(D) OF THE BRIDGE LOAN AGREEMENT IS HEREBY AMENDED BY
ADDING, IMMEDIATELY BEFORE THE LAST SENTENCE IN SUCH SECTION, THE FOLLOWING
SENTENCE:  “ANY SUCH

4


--------------------------------------------------------------------------------



 


REQUIRED PREPAYMENT OF LOANS SHALL BE APPLIED FIRST TO THE TRANCHE A LOANS AND
THEN, IF THE TRANCHE A LOANS HAVE BEEN PAID IN FULL, TO THE TRANCHE B LOANS.”


(I)            SECTION 2.11(D) OF THE BRIDGE LOAN AGREEMENT IS AMENDED BY
DELETING SUCH SECTION AND REPLACING IT WITH THE FOLLOWING:


“(D)         ACCRUED INTEREST ON EACH LOAN SHALL BE PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE FOR SUCH LOAN AND UPON TERMINATION OF THE TRANCHE A
COMMITMENTS OR TRANCHE B COMMITMENTS, AS APPLICABLE; PROVIDED THAT (I) INTEREST
ACCRUED PURSUANT TO PARAGRAPH (C) OF THIS SECTION SHALL BE PAYABLE ON DEMAND,
(II) IN THE EVENT OF ANY REPAYMENT OR PREPAYMENT OF ANY LOAN (OTHER THAN A
PREPAYMENT OF AN ABR LOAN PRIOR TO THE END OF THE TRANCHE A AVAILABILITY PERIOD
OR TRANCHE B AVAILABILITY PERIOD, AS APPLICABLE), ACCRUED INTEREST ON THE
PRINCIPAL AMOUNT REPAID OR PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH
REPAYMENT OR PREPAYMENT AND (III) IN THE EVENT OF ANY CONVERSION OF ANY
EURODOLLAR LOAN PRIOR TO THE END OF THE CURRENT INTEREST PERIOD THEREFOR,
ACCRUED INTEREST ON SUCH LOAN SHALL BE PAYABLE ON THE EFFECTIVE DATE OF SUCH
CONVERSION.”


SECTION 2.03.        AMENDMENTS TO ARTICLE V OF THE BRIDGE LOAN AGREEMENT.


(A)           SECTION 5.06 OF THE BRIDGE LOAN AGREEMENT IS AMENDED BY DELETING
SUCH SECTION AND REPLACING IT WITH THE FOLLOWING:


“SECTION 5.06.      USE OF PROCEEDS.  (A) NO PART OF THE PROCEEDS OF ANY LOAN
WILL BE USED, WHETHER DIRECTLY OR INDIRECTLY, FOR ANY PURPOSE THAT ENTAILS A
VIOLATION OF ANY OF THE REGULATIONS OF THE BOARD, INCLUDING REGULATIONS T, U AND
X.


(B)           THE PROCEEDS OF THE TRANCHE A LOANS MADE UNDER THIS AGREEMENT MAY
BE (I) USED TO REPAY THE AMOUNTS OUTSTANDING UNDER THE ALLOCATED EXISTING CREDIT
AGREEMENT DEBT AND/OR (II) USED TO REPAY PRINCIPAL AND ACCRUED INTEREST, PREMIUM
(IF ANY), CONSENT FEES AND/OR OTHER RELATED FEES, COSTS AND EXPENSES (INCLUDING
PROFESSIONAL FEES) PAYABLE ON OR WITH RESPECT TO ALLOCATED EXISTING INDENTURE
DEBT, WHICH AMOUNTS (OTHER THAN AMOUNTS RELATING TO SPECIAL REPAYMENTS AND
CONSENT FEES BEING PAID IN LIEU OF REPAYMENT OF ALLOCATED EXISTING INDENTURE
DEBT) ARE PAYABLE UPON THE CLOSING OF THE TENDER OFFERS COMMENCED FOR THE
REPURCHASE OF ALLOCATED EXISTING INDENTURE DEBT; AND


(C)           THE PROCEEDS OF THE TRANCHE B LOANS MAY BE USED SOLELY TO FUND THE
REDEMPTION OF CAPITAL STOCK OF THE INITIAL BORROWER HELD BY THE INITIAL
GUARANTOR, THE PROCEEDS OF WHICH REDEMPTION ARE TO BE APPLIED TO FUND THE
SETTLEMENT ESCROW ACCOUNT.”


(B)           THE FOLLOWING NEW SECTIONS ARE ADDED TO THE END OF ARTICLE V:


“SECTION 5.13 SETTLEMENT NOTICES.


(A)           PROMPTLY FOLLOWING THE EFFECTIVENESS OF THE SETTLEMENT AGREEMENT,
THE GUARANTOR SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT IN WRITING OF THE
SAME (WHICH NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY FURNISH TO EACH
LENDER).

5


--------------------------------------------------------------------------------


 


(B)           IN THE EVENT THE SETTLEMENT UNWIND DATE OCCURS, THE GUARANTOR
SHALL, ON SUCH DATE, NOTIFY THE ADMINISTRATIVE AGENT IN WRITING OF SUCH
OCCURRENCE (WHICH NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY FURNISH TO EACH
LENDER).”


SECTION 2.04.        AMENDMENTS TO SCHEDULES AND EXHIBITS.


(A)           SCHEDULE 2.01 OF THE BRIDGE LOAN AGREEMENT IS AMENDED BY DELETING
SUCH SCHEDULE AND REPLACING WITH THE SCHEDULE ATTACHED HERETO AS SCHEDULE A.


(B)           EXHIBIT A TO THE BRIDGE LOAN AGREEMENT SHALL BE REPLACED WITH THE
EXHIBIT SET FORTH AS ANNEX B HERETO.


(C)           THE DOCUMENT ATTACHED AS ANNEX C HERETO SHALL BE ADDED TO THE
BRIDGE LOAN AGREEMENT AS EXHIBIT A-2.


(D)           EXHIBIT B TO THE BRIDGE LOAN AGREEMENT SHALL BE REPLACED WITH THE
DOCUMENT SET FORTH AS ANNEX D HERETO.


(E)           EXHIBIT D TO THE BRIDGE LOAN AGREEMENT SHALL BE REPLACED WITH THE
EXHIBIT SET FORTH AS ANNEX E HERETO.


(F)            EXHIBIT F TO THE BRIDGE LOAN AGREEMENT SHALL BE REPLACED WITH THE
EXHIBIT SET FORTH AS ANNEX F HERETO.


ARTICLE III
REPRESENTATIONS AND WARRANTIES


SECTION 3.01.        REPRESENTATIONS AND WARRANTIES. 


(A)           EACH OBLIGOR REPRESENTS AND WARRANTS TO THE ADMINISTRATIVE AGENT
AND EACH LENDER THAT THIS AMENDMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND
DELIVERED BY EACH OBLIGOR AND CONSTITUTES THE LEGAL, VALID AND BINDING
OBLIGATION OF SUCH OBLIGOR ENFORCEABLE AGAINST SUCH OBLIGOR IN ACCORDANCE WITH
ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE,
REORGANIZATION, MORATORIUM AND SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS AND
REMEDIES GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF EQUITY, REGARDLESS OF
WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW.


(B)           EACH OBLIGOR REPRESENTS AND WARRANTS TO THE ADMINISTRATIVE AGENT
AND EACH LENDER THAT, AS OF THE AMENDMENT EFFECTIVE DATE, AND AFTER GIVING
EFFECT TO THIS AMENDMENT, THE REPRESENTATIONS AND WARRANTIES SET FORTH IN
ARTICLE III OF THE BRIDGE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT OR WHICH ARE
CONTAINED IN ANY CERTIFICATE OR NOTICE DELIVERED AT ANY TIME BY ANY OBLIGOR
UNDER OR IN CONNECTION HEREWITH OR THEREWITH ARE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF THE AMENDMENT EFFECTIVE DATE (AS DEFINED BELOW)
WITH THE SAME EFFECT AS THOUGH MADE ON AND AS OF SUCH DATE, EXCEPT TO THE EXTENT
SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE, IN
WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES WERE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF SUCH EARLIER DATE.

6


--------------------------------------------------------------------------------


 


(C)           EACH OBLIGOR REPRESENTS AND WARRANTS TO THE ADMINISTRATIVE AGENT
AND EACH LENDER THAT, ON AND AS OF THE AMENDMENT EFFECTIVE DATE (AS DEFINED
BELOW), (I) THE MEMORANDUM OF UNDERSTANDING IS IN FULL FORCE AND EFFECT, AND
(II) THE INITIAL GUARANTOR HAS NOT DELIVERED OR RECEIVED ANY NOTICE TERMINATING
THE MEMORANDUM OF UNDERSTANDING.


SECTION 3.02.        NO DEFAULT.  EACH OF THE OBLIGORS REPRESENTS AND WARRANTS
TO THE ADMINISTRATIVE AGENT AND EACH LENDER THAT AS OF THE AMENDMENT EFFECTIVE
DATE, AND AFTER GIVING EFFECT TO THIS AMENDMENT, NO DEFAULT HAS OCCURRED AND IS
CONTINUING.


ARTICLE IV
EFFECTIVENESS


SECTION 4.01.        CONDITIONS TO EFFECTIVENESS.  THIS AMENDMENT WILL BECOME
EFFECTIVE ON AND AS OF THE FIRST DATE (THE “AMENDMENT EFFECTIVE DATE”) ON WHICH
ALL OF THE FOLLOWING CONDITIONS PRECEDENT SHALL HAVE BEEN FIRST SATISFIED
(UNLESS WAIVED BY THE REQUIRED LENDERS, INCLUDING EACH LENDER WHOSE COMMITMENT
IS INCREASED BY THIS AMENDMENT):


(A)           THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED EACH
OF THE FOLLOWING, EACH DATED AS OF THE AMENDMENT EFFECTIVE DATE UNLESS OTHERWISE
INDICATED OR AGREED TO BY THE ADMINISTRATIVE AGENT, IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT:

(I)            THIS AMENDMENT, DULY EXECUTED AND DELIVERED BY THE BORROWER, EACH
GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH OF THE REQUIRED LENDERS (INCLUDING
EACH LENDER WHOSE COMMITMENT IS INCREASED BY THIS AMENDMENT);

(II)           A TRANCHE A NOTE AND A TRANCHE B NOTE EXECUTED BY THE INITIAL
BORROWER IN FAVOR OF ANY REQUESTING LENDER, IT BEING UNDERSTOOD THAT ANY
EXISTING NOTE ISSUED ON THE EFFECTIVE DATE SHALL BE CANCELED SIMULTANEOUSLY UPON
DELIVERY OF THE RESPECTIVE TRANCHE A NOTE AND TRANCHE B NOTE; AND

(III)          SUCH OTHER ASSURANCES, CERTIFICATES AND DOCUMENTS AS THE
ADMINISTRATIVE AGENT SHALL HAVE REASONABLY REQUESTED REASONABLY IN ADVANCE OF
THE SCHEDULED AMENDMENT EFFECTIVE DATE IN CONNECTION WITH THIS AMENDMENT.


(B)           THERE SHALL HAVE BEEN PAID TO THE ADMINISTRATIVE AGENT, FOR THE
ACCOUNT OF THE ADMINISTRATIVE AGENT AND THE LENDERS, AS APPLICABLE, ALL FEES DUE
AND PAYABLE ON OR BEFORE THE AMENDMENT EFFECTIVE DATE, AND ALL EXPENSES DUE AND
PAYABLE ON OR BEFORE THE AMENDMENT EFFECTIVE DATE.


(C)           AS OF THE AMENDMENT EFFECTIVE DATE, AND AFTER GIVING EFFECT TO
THIS AMENDMENT, THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3.01 OF
THIS AMENDMENT ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE
AMENDMENT EFFECTIVE DATE WITH THE SAME EFFECT AS THOUGH MADE ON AND AS OF SUCH
DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE
TO AN EARLIER DATE, IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES WERE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH EARLIER DATE.


(D)           AS OF THE AMENDMENT EFFECTIVE DATE, AND AFTER GIVING EFFECT TO
THIS AMENDMENT, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING.

7


--------------------------------------------------------------------------------


 


SECTION 4.02.        REFERENCES TO AGREEMENT.  THE BRIDGE LOAN AGREEMENT AND
THIS AMENDMENT SHALL BE READ, TAKEN AND CONSTRUED AS ONE AND THE SAME INSTRUMENT
FROM AND AFTER THE AMENDMENT EFFECTIVE DATE.  ANY REFERENCES IN THE BRIDGE LOAN
AGREEMENT TO “THIS AGREEMENT”, “HEREUNDER”, “HEREIN” OR WORDS OF LIKE IMPORT,
AND EACH REFERENCE IN ANY OTHER DOCUMENT EXECUTED IN CONNECTION WITH THE BRIDGE
LOAN AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE NOTES), TO “THE AGREEMENT”,
“THEREUNDER”, “THEREIN” OR WORDS OF LIKE IMPORT, SHALL, FROM AND AFTER THE
AMENDMENT EFFECTIVE DATE, MEAN AND BE A REFERENCE TO THE BRIDGE LOAN AGREEMENT
AS AMENDED HEREBY.


SECTION 4.03.        CONTINUED EFFECTIVENESS; RATIFICATION OF LOAN DOCUMENTS. 
THE BRIDGE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH AS MODIFIED BY THIS
AMENDMENT, ARE AND SHALL CONTINUE TO BE IN FULL FORCE AND EFFECT AND ARE HEREBY
RATIFIED AND CONFIRMED IN ALL RESPECTS.


ARTICLE V
MISCELLANEOUS


SECTION 5.01.        EXECUTION IN COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED
IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO ON DIFFERENT COUNTERPARTS),
EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN TAKEN TOGETHER
SHALL CONSTITUTE A SINGLE CONTRACT.  DELIVERY OF AN EXECUTED COUNTERPART OF A
SIGNATURE PAGE OF THIS AMENDMENT BY FACSIMILE OR ANY ELECTRONIC MEANS THAT
REPRODUCES AN IMAGE OF THE ACTUAL EXECUTED SIGNATURE PAGE SHALL BE EFFECTIVE AS
DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AMENDMENT.


SECTION 5.02.        FEES, COSTS AND EXPENSES.  THE BORROWER AGREES TO PAY ALL
REASONABLE OUT OF POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT,
INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE
ADMINISTRATIVE AGENT, IN CONNECTION WITH THE PREPARATION, NEGOTIATION,
EXECUTION, DELIVERY AND ADMINISTRATION OF THIS AMENDMENT AND THE OTHER LOAN
DOCUMENTS OR ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS HEREOF
AND THEREOF (WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
SHALL BE CONSUMMATED).


SECTION 5.03.        LOAN DOCUMENT.  THIS AMENDMENT SHALL BE DEEMED TO BE A LOAN
DOCUMENT.


SECTION 5.04.        BINDING EFFECT.  UPON THE AMENDMENT EFFECTIVE DATE, THIS
AMENDMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE INITIAL
BORROWER, THE GUARANTOR, THE LENDERS AND THE ADMINISTRATIVE AGENT AND, IN EACH
CASE, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


SECTION 5.05.        GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Remainder of page intentionally left blank]

8


--------------------------------------------------------------------------------


 

[Signature Page to Amendment No. 1 to
364-Day Senior Bridge Loan Agreement (Healthcare)]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

TYCO INTERNATIONAL GROUP S.A.

 

 

 

 

 

 

 

By

 

 

 

Name:

Michelangelo F. Stefani

 

 

Title:

Managing Director


--------------------------------------------------------------------------------


 

COVIDIEN INTERNATIONAL FINANCE S.A.

 

 

 

 

 

 

 

By

/s/ Michelangelo F. Stefani

 

 

Name:

Michelangelo F. Stefani

 

 

Title:

Managing Director

      


--------------------------------------------------------------------------------


TYCO INTERNATIONAL LTD.

 

 

 

 

 

 

 

By

/s/ Christopher J. Coughlin

 

 

Name:

Christopher J. Coughlin

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer


--------------------------------------------------------------------------------


 

COVIDIEN LTD.

 

 

 

 

 

 

 

By

/s/ John H. Masterson

 

 

Name

John H. Masterson

 

 

Title:

SVP & General Counsel


--------------------------------------------------------------------------------


 

CITIBANK, N.A., as a Lender and as Administrative Agent

 

 

 

 

 

 

 

By

/s/ Kevin A. Ege

 

 

Name:

Kevin A. Ege

 

 

Title:

Vice President

   


--------------------------------------------------------------------------------


UBS LOAN FINANCE LLC

 

 

 

 

 

 

 

By

/s/ Irja R. Otsa

 

 

Name:

Irja R. Otsa

 

 

Title:

Associate Director Banking Products

 

 

 

Services US

 

 

 

 

 

 

 

 

 

By

/s/ Mary E. Evans

 

 

Name:

Mary E. Evans

 

 

Title:

Associate Director Banking Products

 

 

 

Services US

 


--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

By

/s/ Richard C. Hardison

 

 

Name:

Richard C. Hardison

 

 

Title:

Vice President

     


--------------------------------------------------------------------------------


DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH

 

 

 

 

 

 

 

By

/s/ Frederick W. Laird

 

 

Name

Frederick W. Laird

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By

/s/ Ming K. Chu

 

 

Name:

Ming K. Chu

 

 

Title

Vice President

 


--------------------------------------------------------------------------------


 

GOLDMAN SACHS CREDIT PARTNERS L.P.

 

 

 

 

 

 

 

By

/s/ Walter A. Jackson

 

 

Name:

Walter A. Jackson

 

 

Title:

Authorized Signatory

 


--------------------------------------------------------------------------------


 

MORGAN STANLEY SENIOR FUNDING, INC.

 

 

 

 

 

 

 

By

/s/ Daniel Twenge

 

 

Name

Daniel Twenge

 

 

Title: 

Vice President

 


--------------------------------------------------------------------------------


 

BARCLAYS BANK PLC

 

 

 

 

 

 

 

By

/s/ Nicholas A. Bell

 

 

Name:

Nicholas A. Bell

 

 

Title: 

Director

 


--------------------------------------------------------------------------------


 

BNP PARIBAS

 

 

 

 

 

 

 

By

/s/ Rick Pace

 

 

Name:

Rick Pace

 

 

Title: 

Director

 

 

 

 

 

 

 

By

/s/ Berangere Allen

 

 

Name:

Berangere Allen

 

 

Title: 

Vice President

 


--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

By

/s/ Anthony W. White

 

 

Name:

Anthony W. White

 

 

Title: 

Vice President

 


--------------------------------------------------------------------------------


 

LEHMAN BROTHERS BANK, FSB

 

 

 

 

 

 

 

By

/s/ Janine M. Shugan

 

 

Name:

Janine M. Shugan

 

 

Title: 

Authorized Signatory

 


--------------------------------------------------------------------------------


 

Annex I

Definitions

“ABR”, when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bear interest at a rate per annum equal to
the Alternate Base Rate.

“Accumulated Other Comprehensive (Loss) Income” on any date means the amount of
“Accumulated Other Comprehensive (Loss) Income” of the Guarantor and its
Subsidiaries as of the end of the most recently completed fiscal quarter of the
Guarantor prior to such date of determination determined on a consolidated basis
in accordance with GAAP.

“Administrative Agent” means Citibank, N.A., in its capacity as administrative
agent for the Lenders under this Agreement and the other Loan Documents, or any
successor administrative agent.

“Administrative Agent’s Office” means the office address, facsimile number,
electronic mail address, telephone number and account information set forth on
Schedule 10.01 with respect to the Administrative Agent or such other address,
facsimile number, electronic mail address, telephone number or account
information as shall be designated by the Administrative Agent in a notice to
the Borrower and the Lenders.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified.  For
purposes of this definition, the term “control” (including the terms
“controlling” and “under common control with”) means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise.

“Allocated Existing Credit Agreement Debt” means the portion of the Debt under
the Existing Tyco Credit Agreements to be allocated to the H Borrower in
connection with the Separation Transactions, and which may be repaid with the
proceeds of the Tranche A Loans.

“Allocated Existing Indenture Debt” means the portion of the Existing Indenture
Debt to be allocated to the H Borrower in connection with the Separation
Transactions, and which may be repaid with the proceeds of the Tranche A Loans.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Base Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%.  Any change in the Alternate Base Rate
due to a


--------------------------------------------------------------------------------


 

change in the Prime Rate or the Federal Funds Effective Rate shall be effective
from and including the effective date of such change in the Base Rate or the
Federal Funds Effective Rate, respectively.

“Applicable Margin” means, with respect to any Eurodollar Loan, either (i) at
any time during which less than 50% of the aggregate Commitments are being
utilized, the rate per annum set forth on the Pricing Grid opposite the
reference to the applicable Index Debt Rating under the heading “Applicable
Margin” and under the sub-heading “Less than 50% of the Commitments Utilized”,
or (ii) at any time during which 50% or more of the then applicable aggregate
Commitments are being utilized, the rate per annum set forth on the Pricing Grid
opposite the reference to the applicable Index Debt Rating under the heading
“Applicable Margin” and under the sub-heading “50% or More of the Commitments
Utilized”; any change in the Applicable Margin resulting from an Index Debt
Rating Change or an aggregate Commitment utilization change shall be determined
in accordance with Schedule 1.01 and shall be effective on the date of such
Index Debt Rating Change or utilization change, as the case may be.

“Applicable Percentage” means, with respect to any Lender, the percentage
(rounded to the ninth decimal) of the total Commitments in effect at any given
time represented by such Lender’s Commitment; provided that if (a) the Tranche A
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the outstanding principal amounts of the Tranche A Loans
made by the respective Lenders and (b) if the Tranche B Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the outstanding principal amount of the Tranche B Loans made by the respective
Lenders.

“Approved Fund” has the meaning assigned to such term in Section 10.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.

“Base Rate” means the rate of interest per annum publicly announced from time to
time by Citibank, N.A. as its base rate or prime rate in effect at its principal
office in New York City.

2


--------------------------------------------------------------------------------


 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means, until the Borrower Transition Time, the Initial Borrower, and
from and after the Borrower Transition Time, the H Borrower.

“Borrower Assumption Agreement” means an assignment and assumption agreement
entered into between the Initial Borrower and the H Borrower substantially in
the form of Exhibit D.

“Borrower Assumption Opinions” means a written opinion (addressed to the
Administrative Agent and the Lenders and dated the date of the Borrower
Assumption Agreement) of (i) Allen & Overy, special Luxembourg counsel of the H
Borrower, substantially in the form attached as Exhibit H-1 and (ii) Gibson,
Dunn & Crutcher LLP, special New York counsel of the H Borrower, substantially
in the form attached as Exhibit H-2, in each case with such changes to such
forms as may be approved by the Administrative Agent.

“Borrower Transition Time” means the time of the consummation of the TIGSA
Separation (provided that the conditions set forth in Section 5.08(b) shall have
been satisfied).

“Borrowing” means Loans of the same Tranche, Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 9.03(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

3


--------------------------------------------------------------------------------


 

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, such Lender’s Tranche A
Commitment and Tranche B Commitment, collectively.

“Communications” has the meaning assigned to such term in Section 10.15.

“Compensation Period” has the meaning assigned to such term in Section 2.05(b).

“Consolidated” refers to the consolidation of accounts of the Guarantor and its
consolidated Subsidiaries in accordance with GAAP.

“Consolidated EBITDA” means, for any fiscal period, Consolidated Net Income for
such period plus the following, to the extent deducted in calculating such
Consolidated Net Income:  (a) Consolidated Interest Expense, (b) income tax
expense, (c) depreciation and amortization expense (d) any extraordinary
expenses or losses, (e) losses on sales of assets outside of the ordinary course
of business and losses from discontinued operations, (f) any losses on the
retirement of debt identified in the Consolidated statements of cash flows and
(g) any other nonrecurring or non-cash charges (including charges incurred with
respect to the Transactions), and minus, to the extent included in calculating
such Consolidated Net Income for such period, the sum of (a) any extraordinary
income or gains, (b) gains on the sales of assets outside of the ordinary course
of business and gains from discontinued operations, (c) any gains on the
retirement of debt identified in the Consolidated statements of cash flows and
(d) any other nonrecurring or non-cash income, all as determined on a
Consolidated basis; provided that in calculating Consolidated EBITDA the effect
of the Cross Guarantees shall be disregarded.  If during such period the
Guarantor or any Subsidiary shall have made an acquisition, Consolidated EBITDA
for such period shall be calculated after

4


--------------------------------------------------------------------------------


 

giving pro forma effect thereto as if such acquisition occurred on the first day
of such period.

“Consolidated Interest Expense” means, for any fiscal period (without
duplication), (a) the Consolidated interest expense of the Guarantor and its
Consolidated Subsidiaries for such period plus (b) if a Permitted Securitization
Transaction outstanding during such period is accounted for as a sale of
accounts receivable, chattel paper, general intangibles or the like under GAAP,
the additional consolidated interest expense that would have accrued during such
period had such Permitted Securitization Transaction been accounted for as a
borrowing during such period, determined on a Consolidated basis.

“Consolidated Net Income” means, for any fiscal period, the Consolidated net
income of the Guarantor for such period.  For purposes of calculating
Consolidated Net Income (and Consolidated EBITDA) for any period (or portion
thereof) ending on or prior to the Healthcare Spin Distribution, Consolidated
Net Income (and Consolidated EBITDA) shall be determined based on the combined
financial statements as described in Section 3.04(a)(ii) and Section
5.01(b)(ii).

“Consolidated Tangible Assets” means, at any time, the total assets less all
Intangible Assets appearing on the Consolidated balance sheet of the Guarantor
as of the end of the most recently concluded fiscal quarter of the Guarantor.

“Consolidated Total Debt” means, as of any date of determination, the aggregate
amount of Debt of the Guarantor determined on a Consolidated basis, as of such
date; provided that Guarantees shall be valued at the amount thereof, if any,
reflected on the consolidated balance sheet of the Guarantor; provided, further
that prior to the Healthcare Spin Distribution, Consolidated Total Debt shall
only include Debt that would be reflected on the combined balance sheet as
described in Section 3.04(a)(ii) and Section 5.01(b)(ii); provided that if a
Permitted Securitization Transaction is outstanding at such date and is
accounted for as a sale of accounts receivable, chattel paper, general
intangibles, or the like, under GAAP, Consolidated Total Debt determined as
aforesaid shall be adjusted to include the additional Debt, determined on a
consolidated basis as of such date, which would have been outstanding at such
date had such Permitted Securitization Transaction been accounted for as a
borrowing at such date; provided, further, that Consolidated Total Debt shall
not include Debt of a joint venture, partnership or similar entity which is
Guaranteed by the Guarantor or a Consolidated Subsidiary by virtue of the joint
venture, partnership or similar arrangement with respect to such entity or by
operation of applicable law (and not otherwise) except to the extent that the
aggregate outstanding principal amount of such excluded Debt at such date
exceeds $50,000,000; and provided, further, that Consolidated Total Debt shall
not include Cross Guarantees.

5


--------------------------------------------------------------------------------


 

“Credit Agreement” means the Five-Year Senior Credit Agreement (Healthcare
Businesses) dated as of the date of this Agreement among the H Borrower, the
Initial Guarantor, the H Guarantor, the lenders party thereto, and Citibank,
N.A., as Administrative Agent.

“Credit Agreement (Electronics)” means the Five-Year Senior Credit Agreement
(Electronics Businesses) dated as of the date of this Agreement among the E
Borrower, the Initial Guarantor, the E Guarantor, the lenders party thereto, and
Bank of America, N.A., as Administrative Agent.

“Credit Agreement (Topaz)” means the Five-Year Senior Credit Agreement (Fire &
Safety and Engineered Products Businesses) dated as of the date of this
Agreement among the T Borrower, the Initial Guarantor, the lenders party
thereto, and Citibank, N.A., as Administrative Agent.

“Credit Exposure” means, with respect to any Lender at any time, such Lender’s
Tranche A Credit Exposure and Tranche B Credit Exposure, collectively, at such
time.

“Cross Guarantees” means the Guarantees by the Guarantor or its Subsidiaries of
obligations of the T Borrower or the E Borrower or their respective subsidiaries
that are listed on Schedule 5.09, to the extent that the direct obligor with
respect to the obligations covered by such Guarantee guarantees or is otherwise
obligated to the payments of such guaranteed obligations for the benefit of the
Guarantor or such Subsidiary.

“Debt” of any Person means, at any date, without duplication, (a) the principal
of all obligations of such Person for borrowed money; (b) the principal of all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments; (c) all obligations of such Person in respect of the deferred
purchase price of property or services recorded on the books of such Person
(except for (i) trade and similar accounts payable and accrued expenses, (ii)
employee compensation, deferred compensation and pension obligations, and other
obligations arising from employee benefit programs and agreements or other
similar employment arrangements, (iii) obligations in respect of customer
advances received and (iv) obligations in connection with earnout and holdback
agreements, in each case in the ordinary course of business); (d) any obligation
of such Person to reimburse the issuer of any letter of credit, performance
bond, performance guaranty or bank guaranty issued for the account of such
Person upon which, and only to the extent that, a drawing has been made (or such
reimbursement obligation is otherwise not contingent) and such non-contingent
obligation is not reimbursed within five Business Days; (e) the net capitalized
amount of all obligations of such person as lessee which are capitalized on the
books of such Person in accordance with GAAP; (f) all Debt

6


--------------------------------------------------------------------------------


 

of others secured by any Lien on property of such Person, whether or not the
Debt secured thereby has been assumed, but only to the extent of the lesser of
the face amount of the obligation or the fair market value of the assets so
subject to the Lien; and (g) all Guarantees by such Person of Debt of others
(except the Guarantor or any Subsidiary); provided that the term “Debt” shall
not include:

(A) Intercompany Debt (except that, for the purposes of Sections 5.10 and 5.11,
Debt shall include Intercompany Debt); or

(B) obligations in respect of trade letters of credit or bank guaranties
supporting trade and similar accounts payable arising in the ordinary course of
business, or

(C) Nonrecourse Debt.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Designated Officer” means the chief executive officer, president, chief
financial officer or treasurer of Tyco Healthcare Group LP.

“dollars” or “$” refers to lawful money of the United States of America.

“E Borrower” means Tyco Electronics Group S.A., a Luxembourg company.

“E Guarantor” means Tyco Electronics Ltd., a Bermuda company.

“Effective Date” means the date on which the conditions specified in Section
4.01, and the conditions specified in Section 4.02 with respect to the initial
Loans to be made under this Agreement, are satisfied or waived.

“Electronics Spin Distribution” has the meaning set forth in the definition of
“Separation Transactions”.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, health, safety or Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Guarantor or any Subsidiary directly or
indirectly resulting from or

7


--------------------------------------------------------------------------------


 

based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any Person, trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b)(3) of
ERISA.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan; (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Guarantor or any of its ERISA
Affiliates of any liability under Title IV of ERISA (other than payment of PBGC
premiums) with respect to the termination of any Plan; (e) the receipt by the
Guarantor or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to the PBGC’s intention to terminate any Plan or Plans or to
appoint a trustee to administer any Plan; (f) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; (g) the receipt by the
Guarantor or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Guarantor or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; or (h) the failure to timely make any
required contribution or premium payment in respect of any Plan or contribution
in respect of any Multiemployer Plan.

“Eurodollar Reserve Percentage” in respect of any Lender and for any day during
any Interest Period, the reserve percentage (expressed as a decimal) in effect
on such day and applicable to such Lender under Regulation D promulgated by the
Board of Governors of the Federal Reserve System for determining such Lender’s
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to “Eurocurrency liabilities”, as in effect
from time to time (“FRB Regulation D”).

8


--------------------------------------------------------------------------------


 

“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bear interest at a rate per annum
equal to the applicable LIBO Rate plus the Applicable Margin.

“Event of Default” has the meaning assigned to such term in Article VI.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Obligor hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income (other than Taxes withheld at the source) by the United
States of America, or by the jurisdiction under the laws of which such recipient
is organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 10.04(e)), any United States withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 9.05(e)
(except to the extent such failure is attributable to a Change in Law, except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from either Obligor with respect to such withholding tax
pursuant to Section 9.05(a).

“Existing Indenture Covered Default” means any default or event of default under
any of the indentures or notes evidencing the Existing Indenture Debt (i) that
results solely from the Separation Transactions and (ii) for which the Tranche A
Commitments would be available (and at the time continue to be available) under
this Agreement or similar commitments would be available (and at the time
continue to be available) under the Other Bridge Loan Agreements to pay in full
(a) such Existing Indenture Debt if such Existing Indenture Debt were
accelerated as a result of such default and (b) any other Existing Indenture
Debt which could be accelerated as a result of such default.

“Existing Indenture Debt” means the Debt of the Initial Borrower, the Initial
Guarantor and Subsidiaries of the Initial Borrower, which Debt is outstanding on
the date of this Agreement and is more particularly described on Schedule A,
which, among other things, sets forth the aggregate amount of each series or
tranche of such Debt.

“Existing Tyco Credit Agreements” means each of (i) the $1,500,000,000
Three-Year Credit Agreement dated as of December 22, 2003, as amended, among the
Initial Borrower, the T Guarantor, Bank of America, N.A., as paying agent, and
the other

9


--------------------------------------------------------------------------------


 

lenders party thereto, and (ii) the $1,000,000,000 Five-Year Credit Agreement
dated as of December 16, 2004, as amended, among the Initial Borrower, the T
Guarantor, Bank of America, N.A., as paying agent, and the other lenders party
thereto.

“Facility Fee” has the meaning assigned to such term in Section 2.10(a).

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Fee Letters” means each of (i) the letter dated December 20, 2006 between the
Initial Borrower (or, on and after assignment of such letter in connection with
the TIGSA Separation, the H Borrower) and the Administrative Agent and (ii) the
letter dated December 20, 2006 between the Initial Borrower (or, on and after
assignment of such letter in connection with the TIGSA Separation, the H
Borrower) and the Global Coordinators.

“Fitch” means Fitch Investor’s Service, Inc.

“Fitch Rating” means, at any time, the rating published by Fitch of the
Borrower’s Index Debt.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“Form-10s” means (i) the Form 10 filed by the H Guarantor with the SEC on
January 18, 2007, as amended by the amendment thereto filed with the SEC on
April 20, 2007 and (ii) the Form 10 filed by the E Guarantor with the SEC on
January 18, 2007, as amended by the amendment thereto filed with the SEC on
April 20, 2007.

“Funded Debt” means any Debt described in clause (a) or (b) of the definition of
Debt (for the avoidance of doubt not including items carved out of the
definition of Debt pursuant to the proviso to such definition).

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

10


--------------------------------------------------------------------------------


 

“Global Coordinators” means Citigroup Global Markets Inc. and Banc of America
Securities LLC in their respective capacities as global coordinators.

“Governmental Authority” means the government of the United States of America or
any political subdivision thereof, any other nation or any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Granting Lender” has the meaning assigned to such term in Section 10.04(g).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Debt or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or to advance or supply funds for the purchase of)
any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt or
other obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Debt or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

“Guarantor” means, until the Guarantor Transition Time, the Initial Guarantor,
and from and after the Guarantor Transition Time, the H Guarantor.

“Guarantor Assumption Agreement” means an assignment and assumption agreement
entered into between the Initial Guarantor and the H Guarantor substantially in
the form of Exhibit G.

“Guarantor Assumption Opinions” means a written opinion (addressed to the
Administrative Agent and the Lenders and dated the date of the Guarantor
Assumption Agreement) of (i) Appleby Hunter Bailhache, special Bermudian counsel
of the H Guarantor, substantially in the form attached as Exhibit I-1 and (ii)
Gibson, Dunn & Crutcher LLP, special New York counsel of the H Guarantor,
substantially in the form attached as Exhibit I-2, in each case with such
changes to such forms as may be approved by the Administrative Agent.

11


--------------------------------------------------------------------------------


 

“Guarantor Transition Time” means the time of the consummation of the Healthcare
Spin Distribution (provided that the conditions set forth in Section 5.08(c)
shall have been satisfied).

“H Borrower” has the meaning set forth in the preamble hereto.

“H Guarantor” has the meaning set forth in the preamble hereto.

“H SARL” means Tyco Group S.á r.l., a Luxembourg company.

“H Subsidiary” means, until the Borrower Transition Time, H SARL and any
Subsidiary that is a subsidiary of H SARL, and from and after the Borrower
Transition Time, any subsidiary of the H Borrower.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes.

“Healthcare Registration Statement” has the meaning set forth in Section
3.04(a).

“Healthcare Spin Distribution” has the meaning set forth in the definition of
“Separation Transactions”.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person other than the
Guarantor or subject to any other credit enhancement.

“Index Debt Rating” means the S&P Rating, the Moody’s Rating and the Fitch
Rating.

“Index Debt Rating Change” means a change in the S&P Rating, the Moody’s Rating
or the Fitch Rating that results in a change from one Index Debt Rating category
to another on the Pricing Grid in accordance with the provisions of Schedule
1.01, each Index Debt Rating Change to be deemed to take effect on the date on
which the relevant change in rating is first publicly announced by S&P, Moody’s
or Fitch, as the case may be.

“Initial Borrower” has the meaning set forth in the preamble hereto.

12


--------------------------------------------------------------------------------


 

“Initial Guarantor” has the meaning set forth in the preamble hereto.

“Intangible Assets” means, at any date, the amount (if any) stated under the
heading “Goodwill and Other Intangible assets, net” or under any other heading
relating to intangible assets separately listed, in each case, on the face of a
balance sheet of the Guarantor prepared on a Consolidated basis as of such date.

“Intercompany Debt” means (i) indebtedness of the Guarantor owed to a Subsidiary
and (ii) indebtedness of a Subsidiary owed to the Guarantor or another
Subsidiary.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part; provided that, if an Interest Period for
a Eurodollar Borrowing is of more than three months’ duration, each day within
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period shall also be an Interest Payment Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the date that is one,
two, three or six months thereafter, as the Borrower may elect, upon notice
received by the Administrative Agent not later than 11:00 a.m. (New York City
time) on the third Business Day prior to the first day of such Interest Period,
or such other period as requested by the Borrower and agreed to by all the
Lenders in accordance with Section 2.03(b); provided, that

(I)          IF ANY INTEREST PERIOD WOULD END ON A DAY OTHER THAN A BUSINESS
DAY, SUCH INTEREST PERIOD SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY
UNLESS SUCH NEXT SUCCEEDING BUSINESS DAY WOULD FALL IN THE NEXT CALENDAR MONTH,
IN WHICH CASE SUCH INTEREST PERIOD SHALL END ON THE NEXT PRECEDING BUSINESS DAY;

(II)         ANY INTEREST PERIOD OF ONE OR MORE WHOLE MONTHS THAT COMMENCES ON
THE LAST BUSINESS DAY OF A CALENDAR MONTH (OR ON A DAY FOR WHICH THERE IS NO
NUMERICALLY CORRESPONDING DAY IN THE LAST CALENDAR MONTH OF SUCH INTEREST
PERIOD) SHALL END ON THE LAST BUSINESS DAY OF THE LAST CALENDAR MONTH OF SUCH
INTEREST PERIOD; AND

13


--------------------------------------------------------------------------------


 

(III)        WITH RESPECT TO TRANCHE A LOANS, THE BORROWER MAY NOT SELECT ANY
INTEREST PERIOD THAT MAY END AFTER THE TRANCHE A MATURITY DATE AND WITH RESPECT
TO TRANCHE B LOANS, THE BORROWER MAY NOT SELECT AN INTEREST PERIOD THAT MAY END
AFTER THE TRANCHE B MATURITY DATE.

(I)    FOR PURPOSES HEREOF, THE DATE OF A BORROWING INITIALLY SHALL BE THE DATE
ON WHICH SUCH BORROWING IS MADE AND THEREAFTER SHALL BE THE EFFECTIVE DATE OF
THE MOST RECENT CONVERSION OR CONTINUATION OF SUCH BORROWING.

(II)           “LENDERS” MEANS THE PERSONS LISTED ON SCHEDULE 2.01 AND ANY OTHER
PERSON THAT SHALL HAVE BECOME A PARTY HERETO PURSUANT TO AN ASSIGNMENT AND
ASSUMPTION, OTHER THAN ANY SUCH PERSON THAT CEASES TO BE A PARTY HERETO PURSUANT
TO AN ASSIGNMENT AND ASSUMPTION.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the British Bankers Association London Interbank Offered Rate (“BBA
LIBOR”), as it is published by Reuters or any successor to or substitute for
such service, providing rate quotations of BBA LIBOR, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $10,000,000 and for a maturity comparable to such Interest Period
are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, including the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement.

“Loan Documents” means this Agreement, each Note (if any), the Borrower
Assumption Agreement, the Guarantor Assumption Agreement, the Fee Letters and
each Subsidiary Guaranty (if any).

“Loans” means Tranche A Loans and Tranche B Loans.

14


--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a material adverse effect on (a) the
Consolidated financial condition, business or operations of the Guarantor and
its Subsidiaries taken as a whole, (b) the ability of the Obligors to perform
their obligations under the Loan Documents or (c) the rights and remedies of the
Administrative Agent and the Lenders under the Loan Documents.

“Material Debt” means Debt (other than Loans or other Debt under this Agreement)
of any one or more of the Guarantor and its Subsidiaries in an aggregate
principal amount exceeding $50,000,000.

“Memorandum of Understanding” means the Memorandum of Understanding dated May
14, 2007 entered into by Tyco International Ltd., Michael A. Ashcroft, Mark A.
Belnick and plaintiffs’ counsel in connection with the settlement of 32
purported class action lawsuits filed against Tyco International Ltd. which had
been consolidated and transferred by the Judicial Panel on Multidistrict
Litigation to the U.S. District Court for the District of New Hampshire pursuant
to which the plaintiffs in such lawsuits (the “Settlement Plaintiffs”) have
agreed to release all claims against Tyco International Ltd. in consideration
for, among other things, the payment of the Settlement Amount.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its
business of rating debt securities.

“Moody’s Rating” means, at any time, the rating published by Moody’s of the
Borrower’s Index Debt.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

15


--------------------------------------------------------------------------------


 

“Net Cash Proceeds” means, with respect to any Reduction Event, (a) the cash
proceeds received in respect thereof (including any cash received in respect of
any non-cash proceeds, but only when and as received), in each case net of (b)
the sum of (i) all reasonable fees and out-of-pocket expenses paid or payable by
the Guarantor and its Subsidiaries to third parties (other than Affiliates) in
connection with such Reduction Event, and (ii) the amount of all taxes paid (or
reasonably estimated to be payable) by the Guarantor and its Subsidiaries that
are directly attributable to such Reduction Event (as determined reasonably and
in good faith by the Guarantor); provided that with respect to any Reduction
Event under clause (b) of the definition of “Reduction Event” occurring as a
result of the incurrence of Funded Debt by the Initial Guarantor prior to the
consummation of the Healthcare Spin Distribution or the Initial Borrower prior
to the consummation of the TIGSA Separation, the “Net Cash Proceeds” thereof
shall be deemed to be an amount equal to the net amount described above
multiplied by a fraction, the numerator of which is the aggregate Commitments
hereunder (whether used or unused) and the denominator of which is the sum of
the aggregate Commitments hereunder (whether used or unused) and the aggregate
“Commitments” under each of the Other Bridge Loan Agreements (whether used or
unused).

“Nonrecourse Debt” means, at any time, all Debt of Subsidiaries (and all other
Persons which are consolidated on the Guarantor’s financial statements in
accordance with GAAP (such Subsidiaries or other Persons a “Consolidated
Person”)) of the Guarantor outstanding at such time incurred on terms that
recourse may be had to such Consolidated Person only by enforcing the lender’s
default remedies with respect to specific assets which constitute collateral
security for such Debt and not by way of action against such Consolidated Person
(nor against the Guarantor or such other Consolidated Person of the Guarantor)
as a general obligor in respect of such Debt (subject to, for the avoidance of
doubt, customary exceptions contained in non-recourse financings to the
non-recourse nature of the obligations thereunder).

“Note” means a Tranche A Note or a Tranche B Note.

“Obligors” means the Borrower and the Guarantor.

“Other Bridge Loan Agreements” means (a) the 364-Day Senior Bridge Loan
Agreement (Electronics Businesses) dated as of the date of this Agreement among
the Initial Borrower, the E Borrower, the Initial Guarantor, the E Guarantor,
the lenders party thereto, and Bank of America, N.A., as Administrative Agent
and (b) the 364-Day Senior Bridge Loan Agreement (Fire & Safety and Engineered
Products Businesses) dated as of

16


--------------------------------------------------------------------------------


the date of this Agreement among the Initial Borrower, the T Borrower, the
Initial Guarantor, the lenders party thereto, and Citibank, N.A., as
Administrative Agent.

“Other Credit Agreements” means the Credit Agreement (Electronics) and the
Credit Agreement (Topaz).

“Other Taxes” means any and all present or future, stamp or documentary taxes or
any other excise or property taxes, charges or similar levies (together with any
addition to tax, penalty, fine or interest thereon) arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.

“Participant” has the meaning assigned to such term in Section 10.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquired Debt” means Debt of a Person that exists at the time such
Person becomes a Subsidiary or at the time the Guarantor or a Subsidiary
acquires all or substantially all of the assets of such Person if such Debt is
assumed by the Guarantor or such Subsidiary and was not created in contemplation
of any such event (“Acquired Debt”) and any Refinancing thereof; provided if
such Acquired Debt is Refinanced, it shall constitute Permitted Acquired Debt
only if the Borrower is the obligor thereunder.

“Permitted Securitization Transaction” means any sale or sales of any accounts
receivable, general intangibles, chattel paper or other financial assets and
related rights and assets of the Guarantor and/or any of its Subsidiaries, and
financing secured by the assets so sold, pursuant to which the Guarantor and its
Subsidiaries realize aggregate net proceeds of not more than $250,000,000,
including, without limitation, any revolving purchase(s) of such assets where
the maximum aggregate uncollected purchase price (exclusive of any deferred
purchase price) therefor does not exceed $250,000,000.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

17


--------------------------------------------------------------------------------


 

“Platform” has the meaning assigned to such term in Section 10.15.

“Preferred Stock” means any preferred and/or redeemable capital stock of the
Guarantor or any Subsidiary, as the case may be, that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder, in whole or
in part, on or prior to the Maturity Date.

“Pricing Grid” means the Pricing Grid and the conventions for determining
pricing as set forth on Schedule 1.01.

“Reduction Event” means any of the following:

(a)   except as issued pursuant to the Separation Transactions, any issuance by
the Guarantor, the Borrower or any H Subsidiary on or after the date of this
Agreement of any equity securities (including equity-linked or hybrid
securities); or

(b)   any incurrence by the Guarantor, the Borrower or any H Subsidiary on or
after the date of this Agreement of any Funded Debt, including without
limitation pursuant to a public offering, private placement or a syndicated bank
financing, except

(A)  Debt incurred under this Agreement and the Other Bridge Loan Agreements or
assigned to the H Borrower pursuant to the Separation Transactions;

(B)   so long as the proceeds of any of the following are not used to Refinance
or repay any portion of the Allocated Existing Indenture Debt, Debt incurred
under (x) the Credit Agreement at any time and (y) the Other Credit Agreements,
if (in the case of this clause (y)) such incurrence occurs before the Guarantor
Transition Time (provided that the Credit Agreement (Electronics) shall cease to
be considered in this clause (B)(y) after the Electronics Spin Distribution), or
Refinancings of any of the foregoing;

(C)   Debt incurred in the ordinary course of business under bilateral lines of
credit available to the Guarantor, the Borrower or any H Subsidiary on the
Effective Date, or Refinancings thereof, or otherwise incurred in the ordinary
course of business;

(D)  commercial paper issued in the ordinary course of business;

(E)   Debt, in the case of this clause (E) up to an aggregate principal amount
of $200,000,000, incurred to finance acquisitions by the H Guarantor, the

18


--------------------------------------------------------------------------------


H Borrower or any H Subsidiary of all or substantially all the assets of a
Person, a division or line of business of a Person, or the capital stock,
partnership interests or limited liability company interests of a Person, or
Refinancings of any of the foregoing, so long as (x) such Refinancing does not
result in the amount of Debt described in this clause (E) exceeding an aggregate
principal amount of $200,000,000 (plus an additional amount to cover any accrued
interest on the Debt being Refinanced and any prepayment penalties or premiums
and customary fees and expenses incurred in connection with such Refinancing)
and (y) the Borrower is the obligor under such Refinanced Debt; and

(F)   Refinancings of other Debt outstanding on the Effective Date (other than
Refinancings of any portion of the Allocated Existing Indenture Debt, including
issuances of Funded Debt for which the proceeds are held for the purpose of
Refinancing Allocated Existing Indenture Debt).

“Refinancing” means, with respect to any financing, any instrument or agreement
amending, restating, supplementing, extending, renewing, refunding, refinancing,
replacing or otherwise modifying, in whole or in part, the documents governing
such financing (and “Refinance” shall have a correlative meaning).

“Register” has the meaning assigned to such term in Section 10.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Reportable Action” means any action, suit or proceeding or investigation before
any court, arbitrator or other governmental body against the Guarantor or any of
its Subsidiaries or any ERISA Event, in each case in which there is a reasonable
possibility of an adverse determination that could reasonably be expected to
have a Material Adverse Effect.

“Repurchase Documentation” means the offering circulars for the tender offers
and consent solicitations circulars commenced prior to the Effective Date for
the repurchase of Allocated Existing Indenture Debt and, to the extent not so
repurchased, the modification of the documentation evidencing Allocated Existing
Indenture Debt.

“Required Lenders” means, at any time, Lenders (not including the Borrower or
any of its Affiliates) having aggregate Applicable Percentages in excess of 50%
at such time; provided, however, (a) with respect to matters affecting only the
Tranche A Loans or the Tranche A Commitments (and not the Tranche B Loans or the
Tranche B Commitments), “Required Lenders” means Lenders (not including the

19


--------------------------------------------------------------------------------


Borrower or any of its Affiliates) having in excess of 50% of the aggregate
amount of the Tranche A Commitments or, if the Tranche A Commitments have
terminated or expired, Lenders (not including the Borrower or any of its
Affiliates) holding in excess of 50% of the aggregate unpaid principal amount of
the Tranche A Loans and (b) with respect to matters affecting only the Tranche B
Loans or the Tranche B Commitments (and not the Tranche A Loans or the Tranche A
Commitments), “Required Lenders” means Lenders (not including the Borrower or
any of its Affiliates) having in excess of 50% of the aggregate amount of the
Tranche B Commitments or, if the Tranche B Commitments have terminated or
expired, Lenders (not including the Borrower or any of its Affiliates) holding
in excess of 50% of the aggregate unpaid principal amount of the Tranche B
Loans.

“Responsible Officer” means any of the following:  (i) the Chief Executive
Officer, President, Vice President and Chief Financial Officer, Treasurer or
Secretary of the Guarantor or (ii) the Chief Executive Officer, President, Vice
President and Chief Financial Officer, Treasurer or Secretary of the Borrower or
a Managing Director of the Borrower.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor to its business of rating debt securities.

“S&P Rating” means, at any time, the rating published by S&P of the Borrower’s
Index Debt.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Separation Pro Formas” has the meaning assigned to such term in Section
3.04(a).

“Separation Transactions” means the series of transactions pursuant to which the
assets, liabilities and businesses owned, directly or indirectly, by the Initial
Guarantor and the Initial Borrower are being allocated among the T Guarantor and
its Subsidiaries (including the T Borrower), the E Guarantor and its
Subsidiaries (including the E Borrower) and the H Guarantor and its Subsidiaries
(including the H Borrower).  The steps of the Separation Transactions will
include, among others, (i) the contribution of the assets, liabilities and
businesses of the Initial Borrower to the H Borrower (in the case of the
healthcare businesses of the Initial Borrower and assets and liabilities
relating thereto), the E Borrower (in the case of the electronics businesses of
the Initial Borrower and assets and liabilities relating thereto) and the T
Borrower (in the case of the fire & security and engineered products businesses
of the Initial Borrower and assets and liabilities relating thereto) (such
transactions, the “TIGSA Separation”), and the

20


--------------------------------------------------------------------------------


liquidation of the Initial Borrower and liquidating distribution in connection
therewith of the shares of the H Guarantor, the E Guarantor and the T Borrower
to the Initial Guarantor; and (ii) after the TIGSA Separation, the distributions
by the Initial Guarantor to its shareholders of the shares of (x) the H
Guarantor (the “Healthcare Spin Distribution”) and the E Guarantor (the
“Electronics Spin Distribution”; and together with the Healthcare Spin
Distribution, the “Spin Distributions”), with the Initial Guarantor to remain
the direct parent of the T Borrower.

“Settlement Agreement” means the definitive settlement agreement setting forth
the terms of the Memorandum of Understanding.

“Settlement Amount” means $2,975,000,000.

“Settlement Escrow Account” means the escrow account established pursuant to the
Memorandum of Understanding to hold the Settlement Amount together with interest
thereon.

“Settlement Plaintiffs” has the meaning assigned to such term in the definition
of “Memorandum of Understanding”.

“Settlement Unwind Date” means the date on which the Settlement Amount is
returned to the Guarantor as a result of the Settlement Agreement and/or the
Memorandum of Understanding becoming null and void or otherwise terminated prior
to the disbursement of funds to the Settlement Plaintiffs.

“Significant Subsidiary” means, at any date, any Subsidiary which, including its
subsidiaries, meets any of the following conditions:

(I)          THE PROPORTIONATE SHARE ATTRIBUTABLE TO SUCH SUBSIDIARY OF THE
TOTAL ASSETS OF THE GUARANTOR (AFTER INTERCOMPANY ELIMINATIONS) EXCEEDS 15% OF
THE TOTAL ASSETS OF THE GUARANTOR, DETERMINED ON A CONSOLIDATED BASIS AS OF THE
END OF THE MOST RECENTLY COMPLETED FISCAL YEAR; OR

(II)         THE GUARANTOR’S AND ITS SUBSIDIARIES’ EQUITY IN THE INCOME OF SUCH
SUBSIDIARY FROM CONTINUING OPERATIONS BEFORE INCOME TAXES, EXTRAORDINARY ITEMS
AND CUMULATIVE EFFECT OF A CHANGE IN ACCOUNTING PRINCIPLES EXCEEDS 15% OF
CONSOLIDATED INCOME OF THE GUARANTOR FROM CONTINUING OPERATIONS BEFORE INCOME
TAXES, ANY LOSS ON THE RETIREMENT OF DEBT, EXTRAORDINARY ITEMS, CUMULATIVE
EFFECT OF A CHANGE IN ACCOUNTING PRINCIPLES, AND BEFORE ANY IMPAIRMENT CHARGES,
DETERMINED FOR THE MOST RECENTLY COMPLETED FISCAL YEAR.

21


--------------------------------------------------------------------------------


 

(III)  FOR THE AVOIDANCE OF DOUBT, THE BORROWER SHALL AT ALL TIMES BE DEEMED A
“SIGNIFICANT SUBSIDIARY”.

“SPC” has the meaning assigned to such term in Section 10.04(g).

“Special Repayment” means a redemption or other repayment of Allocated Existing
Indenture Debt other than pursuant to the closing of a tender offer.

“Spin Distributions” has the meaning set forth in the definition of “Separation
Transactions”.

“Spin-off Agreements” means (a) the Separation and Distribution Agreement to be
entered into among the T Guarantor, the H Guarantor and the E Guarantor and (b)
the Tax Sharing Agreement to be entered into among the T Guarantor, the H
Guarantor and the E Guarantor, of which final forms shall be publicly filed with
the SEC.

“Stock” means, with respect to any Person, any capital stock or equity
securities of or other ownership interests in such Person.

“Stock Equivalents” means, with respect to any Person, options, warrants, calls
or other rights entered into or issued by such Person to acquire any Stock of,
or securities convertible into or exchangeable for Stock of, such Person.

“subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person.

“Subsidiary” means any subsidiary of the Guarantor.

“Subsidiary Guarantor” means each Subsidiary that has executed a Subsidiary
Guaranty pursuant to Section 5.12.

“Subsidiary Guaranty” means a guaranty entered into by a Subsidiary in
substantially the form of Exhibit E, with any such modifications to such form as
may be necessary or advisable and customary under the local law of the
jurisdiction of organization of the relevant Subsidiary, in the judgment of the
Obligors.

“T Borrower” means Tyco International Finance S.A., a Luxembourg company.

22


--------------------------------------------------------------------------------


 

“T Guarantor” means the Initial Guarantor.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed or asserted by any Governmental
Authority, together with any addition to tax, penalty, fine or interest thereon.

“TIGSA Separation” has the meaning set forth in the definition of “Separation
Transactions”.

“Tranche”, when used in reference to any Loan or Borrowing, refers to whether
such Loan is a Tranche A Loan or a Tranche B Loan or whether such Borrowing is a
Borrowing of Tranche A Loans or Tranche B Loans, as the case may be.

“Tranche A Availability Period” means the period from and including the
Effective Date to but excluding the earliest of (a) the Tranche A Maturity Date,
(b) the date of the consummation of the Healthcare Spin Distribution and (c) the
date of any earlier termination of the Tranche A Commitments.

“Tranche A Commitment” means, with respect to each Lender, the commitment of
such Lender to make Tranche A Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Tranche A Credit
Exposure hereunder, as such Tranche A Commitment may be (a) reduced from time to
time pursuant to Section 2.07, and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.04.  The
initial amount of each Lender’s Tranche A Commitment is set forth on Schedule
2.01, or in the Assignment and Assumption pursuant to which such Lender shall
have assumed its Tranche A Commitment, as applicable.  The initial aggregate
amount of the Lenders’ Tranche A Commitments is $3,200,000,000.

“Tranche A Credit Exposure” means, with respect to any Lender at any time, the
outstanding principal amount of such Lender’s Tranche A Loans at such time.

“Tranche A Loans” means loans made by the Lenders to the Borrower pursuant to
this Agreement for the purposes described in Section 5.06(b).

“Tranche A Maturity Date” means the earliest to occur of (i) April 23, 2008,
(ii) the date of any voluntary termination or reduction of commitments under (x)
the Credit Agreement or (y) any of the Other Credit Agreements, if (in the case
of this clause (y)) such date is prior to the Guarantor Transition Time
(provided that the Credit Agreement (Electronics) shall cease to be considered
in this clause (ii)(y) after the

23


--------------------------------------------------------------------------------


Electronics Spin Distribution), or (iii) the date of any voluntary prepayment of
any non-revolving Debt of the Guarantor or any Subsidiary (other than the
Existing Indenture Debt) in an aggregate outstanding principal amount exceeding
$100,000,000; provided that if such day is not a Business Day, the Tranche A
Maturity Date shall be the next succeeding Business Day (excluding any day on
which banks are not open for dealings in dollar deposits in the London interbank
market); and provided further that any transaction solely among the Guarantor
and its Subsidiaries or solely among Subsidiaries shall be disregarded for
purposes of clause (iii) above.

“Tranche A Note” means a promissory note substantially in the form of Exhibit
A-1 made by the Borrower in favor of a Lender evidencing Tranche A Loans made by
such Lender, to the extent requested by such Lender pursuant to Section 2.08(e).

“Tranche B Availability Period” means the period from and including the
Effective Date to but excluding the earliest of (a) June 15, 2007; (b) the
Settlement Unwind Date and (c) the date of any earlier termination of the
Tranche B Commitments.

“Tranche B Commitment” means, with respect to each Lender, the commitment of
such Lender to make Tranche B Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Tranche B Credit
Exposure hereunder, as such Tranche B Commitment may be (a) reduced from time to
time pursuant to Section 2.07, and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.04.  The
initial amount of each Lender’s Tranche B Commitment is set forth on Schedule
2.01, or in the Assignment and Assumption pursuant to which such Lender shall
have assumed its Tranche B Commitment, as applicable.  The initial aggregate
amount of the Lenders’ Tranche B Commitments is $1,050,000,000.

“Tranche B Credit Exposure” means, with respect to any Lender at any time, the
outstanding principal amount of such Lender’s Tranche B Loans at such time.

“Tranche B Loans” means loans made by the Lenders to the Borrower pursuant to
this Agreement for the purpose described in Section 5.06(c).

“Tranche B Maturity Date” means the earliest to occur of (i) December 31, 2007,
(ii) three Business Days following the Settlement Unwind Date, (iii) the date of
any voluntary termination or reduction of commitments under (x) the Credit
Agreement or (y) any of the Other Credit Agreements, if (in the case of this
clause (y) such date is prior to the consummation of the Spin Distributions
(provided that

24


--------------------------------------------------------------------------------


the Credit Agreement (Electronics) shall cease to be considered in this clause
(iii)(y) after the Electronics Spin Distribution and the Credit Agreement
(Healthcare) shall cease to be considered in this clause (iii)(y) after the
Healthcare Spin Distribution), or (iv) the date of any voluntary prepayment of
any non-revolving Debt of the Guarantor or any Subsidiary (other than the
Existing Indenture Debt) in an aggregate outstanding principal amount exceeding
$100,000,000; provided that if such day is not a Business Day, the Tranche B
Maturity Date shall be the next succeeding Business Day (excluding any day on
which banks are not open for dealings in dollar deposits in the London interbank
market); and provided further that any transaction solely among the Guarantor
and its Subsidiaries or solely among Subsidiaries shall be disregarded for
purposes of clause (iv) above.

“Tranche B Note” means a promissory note substantially in the form of Exhibit
A-2 made by the Borrower in favor of a Lender evidencing Tranche B Loans made by
such Lender, to the extent requested by such Lender pursuant to Section 2.08(e).

“Transactions” means the execution, delivery and performance by the Obligors of
this Agreement and the other Loan Documents, the borrowing of Loans and the use
of the proceeds thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

“Wholly-Owned Consolidated Subsidiary” means any Consolidated Subsidiary all of
the shares of capital stock or other ownership interests of which (except
directors’ qualifying shares and investments by foreign nationals mandated by
applicable law) are at the time beneficially owned, directly or indirectly, by
the Guarantor.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

25


--------------------------------------------------------------------------------